Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Shui Wan Yu (Registration # L1338) on 5/9/2022.

The application has been amended as follows: 
Claim 1: A display device, comprising: a display panel and a cover plate provided opposite to each other; and a support layer, provided between the display panel and the cover plate, the support layer being configured to support the display panel and the cover plate, so that a gap is provided between the display panel and cover plate; the support layer comprising a plurality of first support portions; and the plurality of first support portions are dispersedly arranged and spaced apart from each other, wherein the display panel comprises a display region configured for displaying image and a non-display region surrounding the display region; and orthographic projections of the plurality of first support portions on the display panel are located in the display region, and wherein the support layer further comprises a second support portion; an orthographic projection of the second support portion on the display panel is located in the non-display region of the display device; and an air gap is formed between the second support portion and a portion of the first support portion that is close to the non-display region.
Claims 5-6 (cancelled)
Claim 7: The display device according to claim 1, wherein the second support portion is continuously coated in the non-display region of the display device, so that an enclosed cavity is formed between the second support portion, the display panel and the cover plate, and the plurality of first support portions are located in the enclosed cavity.
Claim 8: The display device according to claim 1, wherein the plurality of first support portions comprise a transparent elastic material, and the second support portion comprises curable adhesive.
Claim 9: The display device according to claim 1, wherein the transparent elastic material comprises an antistatic material.
Claim 10: The display device according to claim 1, wherein a thickness of the first support portion is from 0.3 mm to 0.8 mm, and a thickness of the second support portion is from 0.8 nm to 1.0 mm.
Claims 14-18 (cancelled)

Reasons for Allowance
Claims 1-4 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al. (US 9977468 B2) discloses a display device (see fig 1), comprising: a display panel (display panel 100 + functional plate 300 in fig 1) and a cover plate (window 510 in fig 1) provided opposite to each other; and a support layer (adhesive layer 410 in fig 2), provided between the display panel and the cover plate (see column 5, lines 22-24; herein, the first adhesive layer 410 that is patterned is disposed between the display panel 100 and the functional plate 300 or between the functional plate 300 and the window 510), the support layer being configured to (i.e., functional language) support the display panel and the cover plate, so that a gap (see annotated fig 2) is provided between the display panel and cover plate; the support layer comprising a plurality of first support portions (see annotated fig 2); and the plurality of first support portions are dispersedly arranged and spaced apart from each other (see column 6, lines 15-18; herein, the first adhesive layer 410 may be patterned to have island shapes that are spaced apart from one another), wherein an air gap (see “gap” in annotated fig 2) is formed between every adjacent two of the first support portions, and the first support portion is in contact with neither the display panel nor the cover plate at the air gap.

    PNG
    media_image1.png
    616
    1056
    media_image1.png
    Greyscale

The best prior art of record, taken alone or in combination thereof, fails to teach a
display device including, along with other limitations, an orthographic projection of the second support portion on the display panel is located in the non-display region of the display device; and an air gap is formed between the second support portion and a portion of the first support portion that is close to the non-display region as set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835